UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC. (Exact name of registrant as specified in charter) 100 Park Avenue, 35 th Floor, New York, NY 10017 (Address of principal executive offices)(Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue, 35 th Floor, New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: March 31, 2009 Value Shares COMMON AND PREFERRED STOCKS (note 1a) AEROSPACE/DEFENSE (4.5%) 300,000 The Boeing Company $10,674,000 418,700 Textron Inc. 2,403,338 325,000 United Technologies Corporation 13,968,500 (COST $62,253,609) 27,045,838 BUILDING AND REAL ESTATE (2.0%) 1,875,862 CEMEX, S.A. de C.V. ADR (a) (COST $24,456,722) 11,724,138 COMMUNICATIONS AND INFORMATION SERVICES (11.8%) 960,000 Cisco Systems, Inc. (a) 16,099,200 374,100 Lamar Advertising Company Class A (a) 3,647,475 128,000 Leap Wireless International, Inc. (a) 4,463,360 1,110,000 MetroPCS Communications, Inc. (a) 18,958,800 700,000 QUALCOMM Incorporated 27,237,000 (COST $78,628,368) 70,405,835 COMPUTER SOFTWARE AND SYSTEMS (10.7%) 1,480,000 Dell Inc. (a) 14,030,400 570,000 Microsoft Corporation 10,470,900 415,100 NetEase.com, Inc. (a) 11,145,435 67,100 Nintendo Co., Ltd. 19,390,503 565,000 Teradata Corporation (a) 9,164,300 (COST $90,893,352) 64,201,538 CONSUMER PRODUCTS AND SERVICES (11.4%) 350,000 Diageo plc ADR 15,662,500 375,000 Heineken N. V. 10,393,343 466,100 Hewitt Associates, Inc. Class A (a) 13,871,136 450,000 Nestle S.A. 15,117,340 255,000 PepsiCo, Inc. 13,127,400 (COST $76,814,235) 68,171,719 ENVIRONMENTAL CONTROL (INCLUDING SERVICES) (5.4%) 949,000 Republic Services, Inc. 16,275,350 630,000 Waste Management, Inc. 16,128,000 (COST $38,960,134) 32,403,350 FINANCE AND INSURANCE (20.4%) BANKING (1.3%) 165,000 M&T Bank Corporation (COST $841,131) 7,464,600 INSURANCE (15.5%) 175,000 The Allstate Corporation 3,351,250 300,000 Arch Capital Group Ltd. (a) 16,158,000 440,000 AXIS Capital Holdings Limited 9,917,600 140 Berkshire Hathaway Inc. Class A (a) 12,138,000 250,000 Everest Re Group, Ltd. 17,700,000 375,000 Fidelity National Financial, Inc. 7,316,250 280,000 MetLife, Inc. 6,375,600 275,000 PartnerRe Ltd. 17,069,250 83,000 Transatlantic Holdings, Inc. 2,960,610 (COST $58,136,852) 92,986,560 OTHER (3.6%) 425,000 American Express Company 5,792,750 1,666,667 Epoch Holding Corporation 11,450,002 517,500 Nelnet, Inc. (a) 4,574,700 (COST $34,130,107) 21,817,452 (COST $93,108,090) 122,268,612 Value Shares COMMON AND PREFERRED STOCKS (continued) (note 1a) HEALTH CARE / PHARMACEUTICALS (1.5%) 70,500 Cougar Biotechnology, Inc. (a) $2,270,100 529,900 Cytokinetics, Incorporated (a) 900,830 119,500 Gilead Sciences, Inc. (a) 5,535,240 (COST $9,569,639) 8,706,170 MACHINERY AND EQUIPMENT (2.8%) 1,200,000 ABB Ltd. ADR (COST $13,364,456) 16,728,000 MISCELLANEOUS (3.1%) Other (b) (COST $27,104,643) 18,528,730 OIL AND NATURAL GAS (INCLUDING SERVICES) (12.1%) 459,800 Apache Corporation 29,468,582 800,000 Halliburton Company 12,376,000 250,000 McDermott International, Inc. (a) 3,347,500 500,000 Patterson-UTI Energy, Inc. 4,480,000 2,050,000 Weatherford International Ltd. (a) 22,693,500 (COST $74,054,171) 72,365,582 RETAIL TRADE (17.6%) 575,000 Costco Wholesale Corporation 26,634,000 333,100 Target Corporation 11,455,309 1,675,000 The TJX Companies, Inc. (c) 42,947,000 470,000 Wal-Mart Stores, Inc. 24,487,000 (COST $54,015,566) 105,523,309 SEMICONDUCTORS (2.0%) 700,000 ASML Holding N.V. (COST $16,353,612) 12,257,000 TECHNOLOGY (1.4%) 1,900,000 Xerox Corporation (COST $25,689,854) 8,645,000 TRANSPORTATION (0.8%) 236,100 Alexander & Baldwin, Inc. (COST $11,005,032) 4,492,983 TOTAL COMMON AND PREFERRED STOCKS (107.5%) (COST $696,271,483) 643,467,804 Principal Amount CORPORATE DEBT MISCELLANEOUS (2.4%) Other (b) (e) (COST $13,828,687) 14,392,457 Shares SHORT-TERM SECURITY AND OTHER ASSETS 137,245,121 SSgA Prime Money Market Fund (22.9%) (COST $137,245,121) 137,245,121 TOTAL INVESTMENTS (e) (132.8%) (COST $847,345,291) 795,105,382 Cash, receivables and other assets less liabilities (0.1%) 1,035,334 PREFERRED STOCK (-32.9%) (197,258,425) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $598,882,291 (a) Non-income producing security. (b) Securities which have been held for less than one year, not previously disclosed, and not restricted. (c) 400,000 shares held by custodian in a segregated custodial account as collateral for short positions and options, if any. (d) At March 31, 2009: (1) the cost of investments for Federal income tax purposes was the same as the cost for financial reporting purposes, (2) aggregate gross unrealized appreciation was $148,408,417, (3) aggregate gross unrealized depreciation was $200,648,326, and (4) net unrealized depreciation was $52,239,909. (e) Level 2 fair value measurement, note 3. (see notes to financial statements) Contracts Value (100 shares each) COMMON STOCK/EXPIRATION DATE/EXERCISE PRICE (note 1a) CALL OPTION COMPUTER SOFTWARE & SYSTEMS 900 NetEase.com, Inc./May 09/$25.00 (PREMIUM DEPOSITED WITH BROKER $220,528) $279,000 NOTES TO FINANCIAL STATEMENTS (Unaudited) General American Investors General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Equity securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Equity securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ equity securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Equity securities traded primarily in foreign markets are generally valued at the preceding closing price of such securities on their respective exchanges or markets. Corporate debt securities, domestic and foreign, are generally traded in the over-the-counter market rather than on a securities exchange. The Company utilizes the latest bid prices provided by independent dealers and information with respect to transactions in such securities to assist in determining current market value. If, after the close of foreign markets, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. 2. OPTIONS The Company may purchase and write (sell) put and call options. The Company typically purchases put options or writes call options to hedge the value of portfolio investments while it typically purchases call options and writes put options to obtain equity market exposure under specified circumstances. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options are reported as a liability on the Statement of Assets and Liabilities. Those that expire unexercised are treated by the Company on the expiration date as realized gains on written option transactions in the Statement of Operations. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss on written option transactions in the Statement of Operations. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss on investments in the Statement of Operations. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company and is parenthetically disclosed under cost of investments on the Statement of Assets and Liabilities. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. 3. FAIR VALUE MEASUREMENTS Various data inputs are used in determining the value of the Companys investments. These inputs are summarized in a hierarchy consisting of the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities (including money market funds which are valued using amortized cost and which transact at net asset value, typically $1 per share), Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.), and Level 3 - significant unobservable inputs (including the Companys own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Companys net assets as of March 31, 2009: Valuation Inputs Investments in Securities Options Written Level 1 - Quoted prices $780,712,925 $279,000 Level 2 - Other significant observable inputs (see (e)) 14,392,457  Level 3 - Unobservable inputs   Total $795,105,382 $279,000 ITEM 2. CONTROLS AND PROCEDURES. Conclusions of principal officers concerning controls and procedures (a) As of March 31, 2009, an evaluation was performed under the supervision and with the participation of the officers of General American Investors Company, Inc. (the "Registrant"), including the principal executive officer ("PEO") and principal financial officer ("PFO"), of the effectiveness of the Registrant's disclosure controls and procedures. Based on that evaluation, the Registrant's officers, including the PEO and PFO, concluded that, as of March 31, 2009, the Registrant's disclosure controls and procedures were reasonably designed so as to ensure: (1) that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified by the rules and forms of the Securities and Exchange Commission; and (2) that material information relating to the Registrant is made known to the PEO and PFO as appropriate to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. The certifications of the principal executive officer and principal financial officer pursuant to Rule 30a-2(a)under the Investment Company Act of 1940 are attached hereto as Exhibit 99 CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. General American Investors Company, Inc. By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration Date: April 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Spencer Davidson Spencer Davidson President and Chief Executive Officer (Principal Executive Officer) Date: April 28, 2009 By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer) Date: April 28, 2009
